Citation Nr: 0918376	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-42 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
sepsis infection now characterized as right hip pain, 
currently assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from April 1971 to April 1975.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Veteran was initially seen during service 
with right groin pain diagnosed as urethritis; after 
arthrocentesis, open drainage and irrigation, he developed 
other symptoms including conjunctivitis and effusion of one 
and then the other knee, and his back; soon thereafter his 
right wrist became involved and then his right and then both 
hips.  The sepsis in the right hip was treated with 
antibiotics and anti-inflammatory agents.  The diagnosis was 
Reiter's Syndrome.

At the time of a VA examination in January 2003, he was 
complaining of problems in several areas, involving multiple 
joints, but focus was primarily placed on his right hip.  In 
April 2003, the VARO granted service connection for what was 
not inclusively described as "right hip pain as a residual 
of sepsis infection," and assigned a 10 percent rating.  
Service connection was also separately awarded for the 
residual surgical right hip scar, for which a noncompensable 
rating was assigned.  Additional clinical evidence has since 
been introduced into the file including a notation later in 
2003 that there did not then appear to be evidence of active 
Reiter's Syndrome.  It was thus concluded that his other 
arthralgias were probably not due thereto.

The Board has since endeavored to obtain additional private 
and VA clinical evidence with regard to his current 
complaints as the nature of his current problems, including 
knee, shoulder, wrist and cervical spine problems remained 
unclear.  

Recent evaluations have shown significant pain at a level of 
7-8/10 at worst, with escalating limitations of movement 
including but not limited to the right hip.  He is also now 
found to have bilateral hip, subchondral degenerative 
changes.  It was unclear whether he had similar changes 
elsewhere as these areas were not examined.  A recent VA 
examination would seem to reflect that the examiner was 
familiar with his history of sepsis but was apparently 
unaware of the confirmed diagnosis of Reiter's Syndrome and 
accordingly, discounted the appearance of degenerative 
changes as being due to the aging process.  The Veteran has 
since described the ongoing problems with joint aching and 
susceptibility to changes in the weather.  And both he and 
his wife have written and testified as to his ongoing pain 
and functional impairments.  However, at the time the Board 
initially reviewed the issue, it remained unclear whether 
this is due to Reiter's spondyloarthropathy.  

The United States Court of Appeals for Veterans Claims (the 
Court) has recognized the unusual nature of Reiter's disease 
or syndrome which "is defined as 'a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) ... chiefly affecting young men, and usually running 
a self-limited but relapsing course'."  Tozian v. Derwinski, 
3 Vet. App. 268 (1992).  

Because of the wide-ranging nature of the symptoms, ratings 
may be undertaken under a variety of Codes.  In this case, 
the Veteran has been rated for his hip range of motion (under 
Code 5252) and the lack of impairment from the scar; he is 
not challenging that later assessment. 

As noted in prior documents of record, again, the issue 
before the Board is the evaluation of the service-connected 
right hip disability.  However, such rating is not predicated 
on any in-service trauma to the right hip, but rather on 
residuals of sepsis infection.  Given this, and considering 
that the evidence of record indicates diagnoses of Reiter's 
syndrome, a systemic disability that can affect multiple 
joints, clarification is required as to several points in 
order that all appropriate diagnostic criteria are considered 
in rating the severity of the disability on appeal.  

Accordingly, when VCAA notice and other factors are taken 
into consideration as part of the remand action herein 
concerned, the pertinent mandates must be addressed pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

The Board forwarded the case pursuant to 38 U.S.C.A. § 7109 
and 38 C.F.R. § 20.901(2008), to a medical expert for an 
opinion with regard to the following:  

First, it should be determined whether the in-service 
diagnosis of Reiter's syndrome was well-established, 
or, if not, whether the evidence indicates any other 
systemic disability affecting multiple joints.  In 
either case, the examiner should further state 
whether such in-service disorder was acute and 
transitory, or whether chronic residuals are 
demonstrated.  

Additionally, to the extent that the diagnosis of 
Reiter's syndrome, or any other chronic systemic 
disorder involving multiple joints is deemed to be 
established, the scope of its manifestations should 
be delineated.  In other words, guidance is sought as 
to whether the service-connected "residuals of a 
sepsis infection of the right hip joint" should be 
expanded to include orthopedic and/or musculoskeletal 
manifestations of Reiter's syndrome (or other 
systemic disability) shown elsewhere in the body, and 
if so, such manifestations and areas of the body 
should be clearly specified.  Moreover, the examiner 
should comment as to whether it appears necessary to 
schedule the Veteran for a reexamination in order to 
fully respond to this inquiry.  

It is further instructed that all opinions should be 
provided under the standard of whether "it is as 
likely as not," which does not mean merely within 
the realm of medical possibility but that the weight 
of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to 
find in favor of as it is to find against.  All 
opinions should be accompanied by a clear rationale.  
Finally, if further examination of the Veteran would 
then be helpful, the examiner should identify what 
anatomical areas and specific laboratory assessments 
should be included.

The medical expert opinion was returned to the Board in 
February 2009 and is of record.  A copy was provided to the 
Veteran.  Therein, it was noted in pertinent part, that (1) 
service connected residuals of a sepsis infection of the 
right hip joint should be expanded to include orthopedic 
and/or musculoskeletal manifestation of Reiter's syndrome 
shown elsewhere in the body and the right hip joint 
(requiring additional examination to determine which joints) 
(2) degenerative joint disease (DJD) changes can certainly 
follow years later in a septic joint such as the right hip 
joint, as in this case, so if the Veteran has DJD changes 
elsewhere, [e.g., the knees, now and (with) a history of knee 
swelling at the initial presentation], then it is as likely 
as not that Reiter's arthritis is the probable cause; and 
accordingly, (3) further examination of the Veteran should be 
undertaken to determine where the problem areas now are 
located, with special attention to be paid to his knees, 
wrists, hands, upper and lower back to include X-rays 
thereof.

Since then, in response to the expert's opinion and in 
support thereof, the Veteran submitted a large packet of 
additional clinical data, and declining to submit a waiver of 
initial VARO consideration, he specifically asked that the 
case be retuned to the VARO for initial review.

Accordingly, the case is REMANDED for the following action:

1.   The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be scheduled for a 
comprehensive VA evaluation by a 
physician(s) with expertise in Reiter's 
syndrome and orthopedics, to determine the 
exact nature and extent of current 
residual involvement including DJD of all 
specific joints, to include but not 
limited to hips, shoulders, knees, wrists, 
hands, upper and lower back to include X-
rays thereof.  The claims file and all 
evidence associated therewith, as well as 
a copy of this remand, must be made 
available for the examiner's review.  The 
examiner must also take into consideration 
all functional loss which may occur as a 
result of weakness, fatigability, 
incoordination, or pain on motion and 
other requirements of 38 C.F.R. §§ 4.40, 
4.45, 4.59; and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

3.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
comprehensive SSOC should be issued to 
include all VCAA particulars and inclusion 
of all pertinent schedular and 
extraschedular criteria, to which the 
Veteran and his representative should be 
given a reasonable opportunity to respond; 
the case should then be returned to the 
Board for further appellate review.  The 
Veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


